Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Interview Request
The Examiner recognizes the Applicant Initiated Interview Request Form submitted on 11/30/2022 for 12/30/2022.  The interview request form was submitted alongside a proper response to the Office Action mailed on 09/01/2022.  The submission of the formal amendment put the burden on the Examiner to respond, and the interview request was not able to be conducted.  The Examiner notes that there have been three interviews conducted prior to the interview request in the prosecution of the current case; therefore, the interview request has been denied by the Examiner.  Further interpretation regarding the merits of the application are below in the Office Action.
Response to Remarks
Applicant’s remarks have been fully considered but they are not persuasive.  The Applicant’s arguments are more limiting than the claim recitations. Applicant has noted that there is a concentric portion on a rear side that is separate from an outer portion shown on Fig. 4.  The Examiner is not relying on the concentric circle to read on the claim.  Independent claim 1 has a transitional recitation of “comprising” which is an open ended limitation.  The Examiner is interpreting the aperture to be the smaller diameter depicted in Fig. 4 that meets the claim limitation of being the same throughout an entirety of an interior of the attachment portion.  The Examiner is not relying the concentric circle to read on “an aperture” or “a diameter of the aperture.”  Additionally, Applicant argues that Ref. [984] does not meet the amended limitation of “an entirety of a surface of the attachment portion maintains elevation outside a boundary of the aperture.”  The Examiner is interpreting “a surface” to be met by a surface (a, see Fig. 1 Annotated below) to meet the limitation.  The amended limitation is sufficiently broad to be met by a, see Fig. 1 Annotated below.  Applicant’s arguments refer to Ref. [984] and an outer portion.  It is not clear what Applicant is referring to as an outer portion.  Regardless, an outer portion is not required by the claim limitation.  The amended claim requires “a surface.”  Ref. [984] has “a surface” (a, see Fig. 1 Annotated below) that is outside a boundary of an aperture (aperture).  The claim does not require the surface to be directly bordering or adjacent the aperture.  The Examiner is not relying on the concentric circle to read on the claim limitations. 

    PNG
    media_image1.png
    170
    293
    media_image1.png
    Greyscale

Further interpretation is set forth below in the action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




Claims 1, 6, and 7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated over Bergen (Des. 268,984) [984].
Regarding Claim 1, Reference [984] discloses an adjustable standoff to be mounted to a door, the adjustable standoff comprising: an attachment portion (see Fig. 2 Annotated below, a) comprising an aperture (aperture of Fig. 2 Annotated below) into which a grip is inserted, such that a diameter of the aperture within the attachment portion is the same throughout an entirety of an interior of the attachment portion with respect to a perpendicular direction of the aperture; a clamp portion (see Fig. 2 Annotated below, b) disposed at a first end of the attachment portion to control movement of the grip through the aperture, the clamp portion comprising: a clamp surface (see Fig. 2 Annotated below, c), and a first clamp fastener receiving aperture disposed within the clamp surface and at least a portion of the clamp portion; and a protruding portion (see Fig. 2 Annotated below, d) having a first end disposed at a second end of the attachment portion and having a second end to connect to a first surface of the door, such that the protruding portion is detachably connectable to the clamp portion, the protruding portion comprising: a planar surface to face the clamp surface, a clamp fastener head receiving aperture (see Fig. 2 Annotated below, e) disposed within the planar surface and at least a portion of the protruding portion, and a clamp fastener (screw/bolt) to be inserted into the clamp fastener head receiving aperture to connect the planar surface to the clamp surface, such that the clamp portion moves toward the protruding portion in response to tightening the clamp fastener to cause the aperture to decrease in size such that the grip is clampedly fixed within the aperture, and such that the clamp portion moves away from the protruding portion in response to loosening the clamp fastener to cause the aperture to increase in size such that the grip is removable from the aperture.
The recitation that “to be mounted to a door” has not been given patentable weight because it has been held that a preamble is denied the effect of a limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause. Kropa v. Robie, 88 USPQ 478 (CCPA 1951).  
Additionally, the door is not positively recited and is interpreted as intended use.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).

    PNG
    media_image2.png
    354
    506
    media_image2.png
    Greyscale

Regarding Claim 6, Reference [984] discloses wherein the clamp portion reduces movement of the grip in response to moving toward the protruding portion, such that the aperture contracts in size.
Regarding Claim 7, Reference [984] discloses wherein the clamp portion increases movement of the grip in response to moving away from the protruding portion, such that the aperture expands in size.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Bergen (Des. 268,984) [984] in view of Woodward (U.S. 5,375,295 B2) [295].
Regarding Claim 3, Reference [984] discloses the claimed invention, but does not explicitly disclose wherein the protruding portion comprises: a set screw receiving aperture; and a set screw to be inserted through a second surface of the door into the set screw receiving aperture to mount the protruding portion to the door.
Nevertheless, Reference [295] teaches a set screw connection with aperture (15) and set screw (19).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the door knob adapter attachment of Reference [984] with the screw and set screw connection attachment as taught by Reference [295] in order to readily have an adjustable lever connection “for attachment to door knobs of a range of sizes and of varied contours” (Summary, Ref. [295]).
Regarding Claim 4, the previously made combination of Reference [984] / [295]  and reasoning above discloses wherein the protruding portion further comprises: a first auxiliary set screw receiving aperture (23 left) perpendicularly disposed away from the set screw receiving aperture with respect to a first direction; a second auxiliary set screw receiving aperture (23 right) perpendicularly disposed away from the set screw receiving aperture with respect to a second direction; a first auxiliary set screw (25 left) to be inserted into the first auxiliary set screw receiving aperture to contact at least a portion of the set screw; and a second auxiliary set screw (25 right) to be inserted into the second auxiliary set screw receiving aperture to contact at least another portion of the set screw, such that the first auxiliary set screw and the second auxiliary set screw prevent the set screw from being extracted from the set screw receiving aperture.
Regarding Claim 5, the previously made combination of Reference [984] / [295] and reasoning above discloses wherein the clamp fastener head receiving aperture comprises: a second clamp fastener receiving aperture (drilled hold of upper 16) to receive at least a portion of the clamp fastener through the first clamp fastener receiving aperture.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON W SAN whose telephone number is (571)272-6531.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON W SAN/Primary Examiner, Art Unit 3677